DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al (WO 2014/156517, please refer to machine translation for mapping).
Regarding claim 1, Kanbe teaches a rubber composition comprising: an ethylene-propylene-diene copolymer (EPDM) (page 2) with a diene rubber, a p-phenylenediamine based anti-aging agent (page 5, Examples), carbon black (page 3), and zinc oxide (page 5).  Kanbe teaches that the anti-aging agent is present in the amount from 0.5 to 10 parts by weight based on 100 parts by weight of the sum of the EPDM and diene rubber (page 5).  The ratio of EPDM to the diene rubber ranges from 75/25 to 25/75 (page 2).  Therefore, the amount of the anti-aging agent can be calculated to range from 1.34 to 40 parts per 100 parts by mass of the EPDM.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Kanbe to arrive at the presently claimed invention.  It would have been nothing more than using known components in a typical manner to arrive at predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kanbe teaches that the EPDM contains ethylidene-norbornene in the amount from 8 to 11 % by weight (page 3).
Regarding claims 3 and 11, Kanbe teaches that the composition further comprises a vulcanization accelerator (page 5).  Kanbe teaches that the amount ranges from 0.5 to 7 parts by weight based on 100 parts by weight of the sum of the EPDM and diene rubber (page 5).  The ratio of EPDM to the diene rubber ranges from 75/25 to 25/75 (page 2).  Therefore, the vulcanization accelerator can be calculated to range from 0.66 to 28 parts by weight per 100 parts by weight of the EPDM.
Regarding claims 4 and 12, Kanbe teaches that the vulcanization accelerator can be a thiuram based vulcanization accelerator (page 5).
Regarding claims 5 and 13, Kanbe teaches that there is a crosslinking agent such as sulfur (page 5) and that it is present in an amount 0.5 parts by mass or greater per 100 parts of the EPDM polymer (Examples).
Regarding claims 7 and 15, Kanbe teaches that the amount of the anti-aging agent is present in the amount from 0.5 to 10 parts by weight and the zinc oxide is present in the amount from 1 to 15 parts by weight (page 5).  Therefore, the ratio of the agent to the zinc oxide can be calculated to range from 0.03 to 10.  
Regarding claims 8 and 16, Kanbe teaches that the rubber composition is substantially free from peroxide (Examples).
Regarding claims 9 and 17, the limitation “used in an outer layer of a hose” is intended use and does not carry much patentable weight.
Regarding claims 10 and 18, Kanbe teaches a hose having an outer layer formed of the rubber composition of claim 1 (Abstract).
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al (WO 2014/156517, please refer to machine translation for mapping) in view of Kletecka et al (3,941,843).
The discussion regarding Kanbe in paragraph 3 above is incorporated here by reference.
Regarding claims 6 and 14, Kanbe teaches a p-phenylenediamine based anti-aging agent (page 5, Examples), however fails to teach that it is the recited agent.
Kletecka teaches a rubber composition (col. 5, lines 45-55) which incorporates N,N’-di-2-naphthyl-p-phenylenediame (col. 5, lines 45-55).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the N,N’-di-2-naphthyl-p-phenylenediamine of Kletecka as the p-phenylenediamine based anti-aging agent of Kanbe.   One would have been motivated to do so in order to receive the expected benefit of using a well-known antioxidant for use in rubber compositions (Kletecka, col. 5, lines 45-55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764